CLARK, Chief Judge.
The above cases were consolidated for trial with cases numbered E-1859 and E-1860 in which the Court has this day entered its memorandum. 139 F.Supp. *917912. The Court adopts that memorandum as its opinion herein.
Further, the Court having found that the payments made by the corporation were not deductible by it as payments of interest, it follows that those payments were taxable to the recipient taxpayer herein as a dividend rather than a capital gain and the plaintiff is not entitled to judgment in these cases.
Attorney for the defendant may prepare Findings of Fact, Conclusions of Law and Judgment, submitting the original to the Court and serving a copy on opposing counsel.